DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered. 
This action is in response to the papers filed on June 7, 2022.  Applicants’ arguments and amendments to the claims filed May 17, 2022 have been entered.  Claims 1, 14-19, and 25 have been amended, claims 2, 21-24, and 26 have been cancelled, and claim 32 has been newly added.  Claims 1, 3-20, 25, and 27-32 are pending and under current examination.  
Priority
	Acknowledgment is made of applicant's claim for priority based on the United States Provisional Application Serial No.: 62/838,789 filed on April 25, 2019. 
New Claim Objections
	Claims 9, 10, and 32 are objected to because of the following informalities: Claim 9, 10, and 32 employ the acronyms for "SAZ', "SAP", "SG", and/or '"SS”. The terms should be identified by its full name followed by acronyms at its recitation in the text of the base claim. Appropriate correction is required
Response & Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 3-20, 25, and 27-31 remain rejected, in modified form, and claim 32 is newly rejected under 35 U.S.C. 103 as being unpatentable over Sawhney et al. (US 20180085307; Pub. Date: March 29, 2018) for reasons of record.
	Regarding claims 1, 3-20, 25, and 27-32 Sawhney discloses the use of hydrogel for delivering active ingredients to the eye. See Para [0002]. The release over time is taught in Para [0003]. The placement of hydrogel in the iridocorneal angel is taught in Para [0007] and [0008]. The active agents being disposed in a biodegradable microparticles, such as PLGA. See Para [0027] and [0029]. The use of polyethylene glycol as a family of hydrophilic nonionic polymers are used to form the preferred hydrogel structures. See Para [0032]. The use of an anesthetic, such as bupivacaine is taught in Para [0127]. Sawhney teaches that the depot of the example 1, comprises the active ingredient travoprost; PLA microparticles containing encapsulated travoprost; and the inactive delivery platform, a polyethylene glycol covalently crosslinked matrix conjugated with fluorescein. Sawhney additionally discloses deposits wherein the hydrogel is made from the specific components of 4a20k PEG and 8a20K PEG NH2 ([0096] Table). The hydrogel was made from 8-armed, wherein the precursors include PEG-SAZ [0073], [0092], with a molecular weight range explicitly contemplated between 5,000 and 35,000 [0075]. The depot was formulated to deliver travoprost polyethylene glycol terminated in succinimidyl adipate combined with trilysine. The depot was formulated to deliver travoprost in a sustained release manner for approximately 100 days. See Para [0040]. The treatment of ocular conditions is taught in Para [0024]. Table one teaches the use of polyethylene glycol, SAP in combination with poly (DL-lactide), NHS Fluorescein and trilysine acetate.

	 Although, Sawhney teaches the use of travoprost in the examples, Sawhney discloses various therapeutic agents that can be used in the (ocular composite depot) including bupivacaine ([0118] and [00127]).    Sawhney further discloses wherein the composite depot is made from the claimed components of 4 and 8 arm PEG SS, SG, SAP and SAZ with a molecular weight  between 15 to 20K  8a20K PEG NH2 ([0096] Table).. The matrix being formed by covalently crosslinking one or more multiple-arm polyethylene glycol precursors, which are hydrolytically degradable to be multiple-arm polyethylene glycol molecules with arms that terminate in hydroxyl or carbonyl end group. See Claim 21.
	With respect to the claim language of the composition being adapted to deliver the anesthetic to the eye in a sustained manner for a period of about 12 hours or longer wherein after ocular administration, the hydrogel composition comprises a clearance zone that is devoid of the undissolved bupivacaine  prior to release of bupivacaine  and wherein the size of the clearance zone increases as a function of the amount of anesthetic release,  and wherein the bupivacaine is present in the tear fluid for at least five days after ocular 
administration, Sawheney, teaches, as fully set forth above, the instantly claimed hydrogel composition with the instantly claimed anesthetic to achieve a sustained release profile of approximately 100 days. See Para [0040] and therefore the hydrogel composition of Sawheney is adapted to deliver the anesthetic to the eye in a sustained manner for a period of about 12 hours or longer.  Moreover, the instant specification discloses that upon ocular administration the drug gradually diffuses out of the hydrogel creating a “zone clearance”  devoid of undissolved anesthetic (Fig 1A and Fig 1B).  As Sawheney discloses the instantly claimed hydrogel and drug, placed into the same environment, it would be expected that diffusion would occur to create the same type of “zone clearance” and release profile as described in the instant specification and as claimed.  “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

 	It would have been obvious to a person skilled in the art to use the exact arms for polyethylene glycol unit, motivated by the teachings of Sawhney, which teaches multiple arms for PEG unit in the polymer network. The substitution of bupivacaine for travoprost would have been obvious to a person skilled in the art, considering that Sawhney teaches the use of bupivacaine in the biodegradable hydrogel composition.  The use of amorphous or crystalline polymer forms is taught in Para [0099]. The sustained release manner for the period of hundred days is also taught by Sawheny.  The intracanalicular and fornix administration is taught in Para [0147].  The hydrogel being fully degraded is taught in Para [0036], [0037], [0042] and claims 2 and 7. The determination of the period the bupivacaine will be delivered to the eye is considered to be within the skill of the artisan in the absence of evidence to the contrary.

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing, they are

	Applicant traverses the 103 type rejection the claim has been amended to limit the active agent to bupivacaine and Sawhney fails to teach any examples of compositions of bupivacaine.  Sawhney lists bupivacaine in an exhaustive list of possible therapeutic agents within its composite depot.  The list of agents and polymers disclosed by Sawhney is so broad as to encompass a large number of possible combinations.  One of ordinary skill would have no motivation to select bupivacaine over the numerous other possible therapeutic agents in the biodegradable ocular hydrogel.  In view of the numerous possible agents and polymers disclosed by Sawhney, one of ordinary skill in the art would not be motivated to select bupivacaine.  Nor would the claim composition be inherent from the teaching of Sawhney as Sawhney fails to teach an identical composition to the claimed composition and therefore  the instantly claimed composition clearance zone and bupivacaine being present in the tear fluid for at least five days after ocular administration would not have been obvious.

	Applicant’s argument has been fully considered, but not found persuasive.  The instant rejection is a 103 type rejection if Sawhney exemplified the instantly claimed bupivacaine the instant rejection would be a 102 type anticipation rejection.  However, a 103 type rejection only requires prima facie obviousness which according to MPEP 2143 exemplary rationales to support obviousness include a simple substation of one known element for another to obtain predictable results.  In the prior art of record Sawhney exemplifies  a biodegradable ocular hydrogel comprising a polymer network comprising PEG units (i.e. a composite depot) and a drug (Example 1) for sustained drug release , Sawhney further discloses various therapeutic agents that can be used in the (ocular composite depot) including bupivacaine ([0118] and [00127]).  Accordingly, it would be a simple substitution of one known drug for another both can be delivered in a sustained period by a biodegradable ocular hydrogel as disclosed by Sawhney (abstract).  With respect Applicant’s argument concerning the number of therapeutic agents disclosed by Sawhney, this has been fully considered, but not found persuasive.  Sawhney discloses a finite number of drugs for delivery by the composite depot to the eye, each of which would be equally obvious to use in said composite depot. 

	Applicant’s argument that as Sawhney fails to disclose an identical composition an inherency argument cannot be made has been fully considered, but not found persuasive.  Inherency  arises in both contexts of anticipation and obviousness and not just anticipation as Applicant seems to argue.  Sawhney discloses the instantly claimed biodegradable ocular hydrogel comprising a polymer network comprising a plurality of PEG units and a therapeutic agent for sustained therapeutic agent release, wherein the therapeutic agents disclosed by Sawhney includes the instantly claimed  therapeutic agent, bupivacaine as fully set forth above.  The biodegradable polymer structure of the prior art is identical or substantially identical to the claimed structure, the prior art recites the instantly claimed drug to be used in the biodegradable polymer structure, and the prior art recites that the polymer structure is to be used for ocular administration for sustained release of a drug.  As identical chemical compositions cannot have mutually exclusive properties the instantly claimed composition clearance zone and bupivacaine being present in the tear fluid for at least five days after ocular administration would not have been obvious
	Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
No Claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617